Citation Nr: 0026506	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  That rating decision granted service 
connection for PTSD and assigned that disability a 50 percent 
evaluation.  The veteran appealed as to that rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The service-connected PTSD is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for a higher original evaluation for his PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the appellant 
in establishing his claim.  See 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (1999).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (1999).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.

The veteran's PTSD is evaluated as 50 percent disabling, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that 
code, a 50 percent evaluation may be assigned with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Board has reviewed the record of clinical evidence, which 
includes various VA medical records reflecting frequent 
outpatient psychiatric treatment in the 1990's through March 
2000; and several VA examinations for PTSD.  In light of the 
reasoning set forth below and resolving reasonable doubt in 
the veteran's favor, the Board is of the opinion that a 
disability evaluation of 100 percent is warranted.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A review of the 
medical evidence and the opinions expressed by psychiatric 
examiners adequately support that finding.  

Recent VA examination reports include the reports of VA 
psychological evaluation and examination for PTSD in December 
1997.  The report of the December 1997 psychological 
evaluation shows that the veteran reported that he had had 
about 50 jobs since service and had spent lots of time in VA 
hospitals and being homeless.  On examination the veteran 
reported recurrent dreams and intrusive and distressing 
recollections associated with Vietnam.  The report noted that 
a measure of the veteran's upset may be that he had 
physically broken 30 doors and trashed three televisions when 
he had reactions to incidents triggering recollections.  His 
last flashback was in the previous July.  The psychological 
evaluation report described symptoms associated with 
avoidance and increased arousal.  The examiner found that the 
veteran was suffering from PTSD and found no evidence of any 
anti-social personality disorder, with the anti-social 
behavior since returning from Vietnam being part of a self-
destructive pattern of maladjustment.  The Axis-I diagnoses 
were PTSD, chronic with depressive features; and alcohol 
dependence unspecified.  Under Axis II, the diagnosis was 
schizoid personality.  The global assessment of functioning 
(GAF) score was 37, due to PTSD.

The report of the December 1997 examination for PTSD shows 
that the veteran reported complaints of increasing 
agoraphobia and difficulty being around people.  He had panic 
attacks if he went out among people.  He had quit driving and 
his girlfriend handled different things for him.  He had been 
depressed with suicidal thoughts.  He was currently being 
followed in a VA PTSD clinic on a monthly basis and was on 
Trazodone and an antidepressant.  On mental status 
examination, he was casually dressed and reasonably neat in 
appearance, wearing his hair in a long pony tail.  He was 
pleasant, oriented, alert and cooperative.  His affect was 
appropriate.  His speech was normal in mechanics and content, 
except that it was delivered in a rather low voice and 
difficult to hear.  His associations were coherent and 
relevant.  His intellectual functioning was grossly intact.  
He was sleeping with a broken sleep pattern and suffering 
from war related nightmares a couple of times a month.  He 
denied sleepwalking.  He reported that he had had blackouts 
from drinking.  The report referred to the associated 
psychological evaluation, described above, for PTSD symptoms.  
He had no history of or current evidence of psychosis.  He 
had been depressed and increasingly withdrawn.  The report 
contains Axis-I diagnoses of PTSD; and alcohol abuse.  Under 
Axis II, the diagnosis was personality disorder with schizoid 
features.  The GAF score was currently estimated at about 40.

The report of a January 1999 VA examination for mental 
disorders shows that the veteran indicated that his 
girlfriend, who had shared the other side of a duplex he 
owned, had left.  Since then he had not been dating, and did 
not have a girlfriend.  He had been seen for his PTSD by a VA 
treatment provider every six weeks, and was presently being 
seen every month.  He continued to take medication, and 
continued to abuse alcohol episodically.  He gave up driving 
due to concentration problems.  He reported sleep 
difficulties including nightmares and sweats.  He continued 
to be violent to objects, but not to people, and complained 
about his temper.  He reported having guilt for surviving and 
his behavior in Vietnam.  He reported avoidance behavior, 
intrusive thoughts, and occasional flashbacks.  He had 
difficulty being around people and remained depressed; and 
was not currently suicidal or tearful but generally 
anhedonic.  He did not answer the door or phone, and just 
sits in the house and reads.  On mental status examination, 
the examiner indicated similar findings to that in the 
December 1997 PTSD examination, including those just 
discussed above.  The veteran remained chronically anhedonic 
and withdrawn, and abused alcohol from time to time.  The 
report contains Axis-I diagnoses of PTSD with prominent 
depressive features; and alcohol abuse, episodic.  Under Axis 
II, the diagnosis was personality disorder with schizoid 
features.  The GAF score was estimated at about 40.
   
The report of a March 2000 VA examination for PTSD shows that 
the veteran reported that he lived alone and had not dated.  
He was being treated with Paxil, Trazodone and Zantac.  He 
had stopped drinking due to physical health problems.  He 
reported symptoms including nightmares and other sleep 
problems, intrusive memories, concentration and violent 
behavior problems, and memory gaps pertaining to his Vietnam 
service.  He had a feeling of a foreshortened future and 
affective restriction, as well as a startle response and 
hypervigilance.  He was generally anhedonic and occasionally 
tearful, but not actively suicidal.  On mental status 
examination, he was somewhat obese with long hare.  He was 
reasonably neat in appearance, pleasant, oriented, alert, and 
cooperative.  His affect was appropriate, and speech was 
normal in mechanics and content but difficult to hear.  His 
intellectual functioning was unchanged.  The report noted 
that the veteran was sleeping with a broken pattern with war-
related nightmares and sweats two times a month, but he 
denied sleepwalking.  He had PTSD symptoms as described 
above.  There was no history or evidence of a present 
psychosis.  He was anhedonic and withdrawn.  The report 
contains Axis-I diagnoses of PTSD with prominent depressive 
features; and alcohol abuse, said to be in remission 
currently.  Under Axis II, the diagnosis was personality 
disorder with schizoid features.  The GAF score was estimated 
at about 40.
 
After a careful review of the record, and after resolving 
reasonable doubt in the veteran's favor, it is the judgment 
of the Board that the record supports a 100 percent 
evaluation for his service-connected PTSD.  In this regard, 
the Board has taken careful note of the recent examination 
reports discussed above.  These reports show that the veteran 
was anhedonic and withdrawn.  He was unsuccessful in numerous 
previous jobs and has been jobless for some time.  He avoids 
people and his past girl friend left him.  The record shows 
that his ability to have relationships with people and to 
obtain or retain employment has suffered increasing and 
severe impairment.

The veteran's PTSD has been found to be manifested by 
numerous symptoms including nightmares and other sleep 
problems, intrusive memories of Vietnam, concentration and 
violent behavior problems, memory gaps pertaining to his 
Vietnam service, and avoidance behavior.  He has a feeling of 
a foreshortened future, affective restriction, a startle 
response and hypervigilance.  He is generally anhedonic and 
occasionally tearful.  He has also reported having had 
flashbacks and suicidal thoughts, as well as being depressed. 

These and other PTSD symptoms described more fully above have 
resulted in distress and impairment in social, occupational, 
and other important areas of life functioning.  The most 
recently assigned GAF score for the veteran's psychiatric 
PTSD disability was a GAF score of 40, which was assigned 
during the VA psychiatric examinations since 1997.  He was 
also assigned a lower GAF score of 37 during the 
psychological evaluation in 1997.  The GAF score for the 
veteran's PTSD of 37 and 40 reflects some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood.

The record shows that the veteran has trouble with social 
functioning, and difficulty with people and relationships, 
which has led to vocational and social relationship 
impairment.  The record indicates that the veteran is unable 
to put the traumatic   distressing memories out of his mind, 
which has resulted in nightmares and intrusive recollections.  
He had substantial problems with physical violence.  As 
indicated above, these symptoms have been shown to result in 
severe impairment in social relationships and in his ability 
to obtain and retain employment.  It is apparent from the 
record that the veteran would have great difficulty in 
holding a permanent position due to the severity of his PTSD 
symptoms.  Thus on review of the entire record, the Board 
finds that the veteran's symptomatology is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.  Therefore, after reviewing the total 
clinical record and resolving any remaining reasonable doubt 
in the appellant's favor, a 100 percent evaluation is 
assigned.


ORDER

A 100 percent rating for post-traumatic stress disorder, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

